Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-12, are objected to because of the following informalities:  
Remove all parenthesis of Claims 1-2.  Appropriate correction is required.
Consider restructuring information without parentheses as parenthesis are applicable to providing unnecessary information therein. 

Claim Rejection bases - 35 USC § 103 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
            obviousness or nonobviousness.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al [Oh] (KR 20150050458 of record--provided by Applicant IDS of 08/19/2019 as interpreted by co-filed US 2016/0013476 of record and—provided in the IDS of 08/12/2019).
As to Claims  1-5, and 7-8:
Oh discloses:
A positive electrode active material for a secondary battery, the-positive-electrode-active material comprising a lithium transition metal oxide wherein the lithium transition metal oxide comprised with nickel in the amount more than 60 mole percent, cobalt and manganese, has a coating portion comprising a boron lithium oxide on a surface of a particle of the lithium metal oxide (Oh [0041], [0080]-[0081] powder).  
Further as to Claim 1 and Claims 3-5:
Although Oh does not specifically disclose the boron oxide amount is 95wt% or more of LiBO2, because the Oh coating is disclosed to be comprised of either one of only two boron chemicals-- or a mixture of the two chemicals (Oh [0049])--Oh thus suggests making the choice of only one of boron compoundLiBO2.  Wherefore a coating that only is made of LiBO2. Is implicitly be made of 100 wt.% LiBO2 which is greater than 95 wt.% of LiBO2
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a 100 wt.% LiBO2 as suggested by Oh, because the coating on the surface of the Oh positive electrode active material for a secondary battery because Oh suggests LiBO2 as the only surface coating of the Oh lithium transition metal oxide.      
Further as to Claim 1 and Claim 6:
Although Oh further discloses the boron containing compound is a lithium boron oxide that may be LiBO2, ([0043], [0047]-[0049]) and thus 100 wt.% LiBO2, Oh does not disclose whether the coating portion comprises the LiBO2 in an amount of 95-99 weight percent. 
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made, the abutting value of 100 wt.% to the claimed value of 99 wt.% provides a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 I. Titanium Metals Corp. of America v. Banner; see also In re Wertheim, and In re Woodruff). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen any equivalent amount of a LiBO2 a coating weight percent suggested by Oh, including the amount 100 weight percent because a 100 wt.% amount would be expected by one of ordinary skill in the art to be close to that of 99 weight percent with a reasonable expectation of success.  

Further as to Claim 1 and Claim 7:
The lithium transition metal oxide is further exemplified by Oh to comprise boron in an amount being greater than 500 ppm (Table 1 page 5 Examples 2-3).

Further as to Claim 1 and Claims 8-10:
Oh further discloses (Oh [0080]) a composition of LiNi0.78 Mn0.11 Co0.11O2, which is a lithium transition metal composite oxide of instant [Formula 1] wherein a=1. x=0.11, y=0.11, and z=0  wherefore these values are within the claimed ranges of Claim 9 while the composition of iNi0.78 Mn0.11 Co0.11O2 further meets the limitations of instant Claim 10 for the Ni content of 60 mol% or more.

Further as to Claims 1-2:
Although Oh does not explicitly disclose wherein the positive electrode active material has three peaks in a differential graph (ERC curve) obtained by differentiating a pH value against an amount of acid {HCI added, which is obtained by pH titration of 10 g of the lithium transition metal oxide using 0.5 M HCl, wherein a y-axis (dpH/dml) value of a first peak at a smallest x-axis value among the three peaks is -1.0 or less, and although Oh does not explicitly disclose the positive electrode active material of a secondary battery wherein the y-axis (dpH/dml) value of the first peak is in a range of -1.5 to -2.5, because the Oh positive active electrode material [(Oh [0051]-[0052] has a formula genus that has a boron oxide material coating (Oh [0046]-[0049]) coating that is the same or similar to that as defined in the instant Specification (instant Specification, [0017], [0029]), the Oh positive active electrode material chemical  has inherent properties for those limitations of the material disclosed in instant Claims 1 and 2.
Wherefore the composition of Oh comprised 95 wt.% of LiBO2  or more and 500 ppm boron or more satisfies the instant Specification (Specification [0029]) and is consistent with the instant application’s requirement that the coating layer with 95% or more of LiBO2.provides 3 ERC peaks whereas an amount of LiBO2 is under 95%, you get only two ERC peaks.

Regarding Claims 11-12, Oh discloses the limitations set forth above. 
Oh further discloses: the lithium secondary battery positive electrode active material is comprised with a conductive agent, a binder and a positive electrode current collector ([0065]).  The secondary battery negative electrode is disposed to face the positive electrode and a separator disposed between the positive electrode and the negative electrode ([0070]). 

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al [Oh] (KR 20150050458 of record--provided by Applicant IDS of 08/19/2019 as interpreted by co-filed US 2016/0013476 of record and—provided in the IDS of 08/12/2019) in view of Zhang et al. [Zhang] (US 2002/0119375).
As to Claims  1-5, and 7-8:
Oh discloses:
A positive electrode active material for a secondary battery, the-positive-electrode-active material comprising a lithium transition metal oxide wherein the lithium transition metal oxide comprised with nickel in the amount more than 60 mole percent, 
Further as to Claim 1 and Claims 3-5:
Although Oh does not specifically disclose the boron oxide amount is 95wt% or more of LiBO2, because the Oh coating is disclosed to be comprised of either one of only two boron chemicals-- or a mixture of the two chemicals (Oh [0049])--Oh thus suggests making the choice of only one of boron compoundLiBO2.  Wherefore a coating that only is made of LiBO2. Is implicitly be made of 100 wt.% LiBO2 which is greater than 95 wt.% of LiBO2. 
Such a coating comprised only of LiBO2 is taught by Zhang to provide a discharge energy for lithium metal oxides without LiBO2 at 400 cycles from about 3 Wh to over 5Wh at 400 cycles for lithium metal oxides with LiBO2 (Zhang Figure 4 [0013],  [0015] [0036], [0042]) and thus provide a 40 percent more discharge energy.  .
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a 100 wt.% LiBO2 on the surface of the Oh lithium metal oxide as suggested by Oh, because the coating on the surface of the Oh positive electrode active material for a secondary battery that provides a 40 percent increase in 400 cycle discharge energy using 100 wt.% LiBO2 as taught by Zhang. 
Further as to Claim 1 and Claim 6:
Although Oh further discloses the boron containing compound is a lithium boron oxide that may be LiBO2, ([0043], [0047]-[0049]) and thus 100 wt.% LiBO2, Oh does not disclose whether the coating portion comprises the LiBO2
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made, the abutting value of 100 wt.% to the claimed value of 99 wt.% provides a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 I. Titanium Metals Corp. of America v. Banner; see also In re Wertheim, and In re Woodruff). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen any equivalent amount of a LiBO2 a coating weight percent suggested by Oh, including the amount 100 weight percent because a 100 wt.% amount would be expected by one of ordinary skill in the art to be close to that of 99 weight percent with a reasonable expectation of success.  

Further as to Claim 1 and Claim 7:
The lithium transition metal oxide is further exemplified by Oh to comprise boron in an amount being greater than 500 ppm (Table 1 page 5 Examples 2-3).

Further as to Claim 1 and Claims 8-10:
Oh further discloses (Oh [0080]) a composition of LiNi0.78 Mn0.11 Co0.11O2, which is a lithium transition metal composite oxide of instant [Formula 1] wherein a=1. x=0.11, y=0.11, and z=0  wherefore these values are within the claimed ranges of Claim 9 while the composition of iNi0.78 Mn0.11 Co0.11O2 further meets the limitations of instant Claim 10 for the Ni content of 60 mol% or more.

Further as to Claims 1-2:
Although Oh does not explicitly disclose wherein the positive electrode active material has three peaks in a differential graph (ERC curve) obtained by differentiating a pH value against an amount of acid {HCI added, which is obtained by pH titration of 10 g of the lithium transition metal oxide using 0.5 M HCl, wherein a y-axis (dpH/dml) value of a first peak at a smallest x-axis value among the three peaks is -1.0 or less, and although Oh does not explicitly disclose the positive electrode active material of a secondary battery wherein the y-axis (dpH/dml) value of the first peak is in a range of -1.5 to -2.5, because the Oh positive active electrode material [(Oh [0051]-[0052] has a formula genus that has a boron oxide material coating (Oh [0046]-[0049]) coating that is the same or similar to that as defined in the instant Specification (instant Specification, [0017], [0029]), the Oh positive active electrode material chemical  has inherent properties for those limitations of the material disclosed in instant Claims 1 and 2.
Wherefore the composition of Oh comprised of 95 wt.% or more of LiBO2  and 500 ppm or more of boron satisfies the instant Specification (Specification [0029]) and is consistent with the instant application’s requirement that the coating layer with 95% or more of LiBO2.provides 3 ERC peaks whereas an amount of LiBO2 is under 95%, you get only two ERC peaks.

Regarding Claims 11-12, Oh discloses the limitations set forth above. 
Oh further discloses: the lithium secondary battery positive electrode active material is comprised with a conductive agent, a binder and a positive electrode current collector ([0065]).  The secondary battery negative electrode is disposed to face the 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/
Examiner, Art Unit 1722                                      

/ANCA EOFF/Primary Examiner, Art Unit 1722